October 22, 2010

Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
One Houston Center
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010

Mr. Adam Poncio
Poncio Law Offices, P.C.
5410 Fredericksburg Rd., Suite 109
San Antonio, TX 78229
Honorable Arnoldo Cantu Jr.
Judge, Hidalgo County Court #5
100 North Closner
Edinburg, TX 78539

RE:   Case Number:  09-1025
      Court of Appeals Number:  13-09-00359-CV
      Trial Court Number:  CL-08-1074-E

Style:      IN RE  24R, INC., D/B/A THE BOOT JACK

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
stay order issued December 14, 2009 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |